Citation Nr: 0519262	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  04-38 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for traumatic arthritis 
of the right lower extremity, claimed as secondary to the 
service-connected shell fragment wound (SFW) of the right 
lower extremity.  

2.  Entitlement to service connection for traumatic arthritis 
of the left lower extremity, claimed as secondary to the 
service-connected SFW of the left lower extremity.  


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M.Cooper, Counsel

INTRODUCTION

The veteran served on active duty from June 1968 to October 
1970.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

For the reason expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required. 


REMAND

On his December 2004 substantive appeal (filed via a VA Form 
9, Appeal to the Board of Veterans' Appeals), the veteran 
indicated that he wanted to be scheduled for a personal 
hearing before a member of the Board at the RO (i.e., Travel 
Board hearing).  

Since Travel Board hearings are scheduled by the RO (see 38 
C.F.R. § 20.704(a) (2004)), the Board is remanding the appeal 
to the RO for that purpose, in order to satisfy procedural 
due process concerns.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following:

The RO should schedule the veteran for a 
Travel Board hearing pursuant to his 
December 2004 request, providing notice 
to him and his representative in 
accordance with applicable legal 
authority.  If the veteran desires to 
withdraw the request for such hearing 
prior to the hearing, he may do so, in 
writing, pursuant to applicable legal 
authority.  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


